COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                §
 THE STATE OF TEXAS,                                            No. 08-13-00316-CR
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                         County Criminal Court No. 8
                                                §
 AMANDA SUZANNE KOVACH,                                       of Dallas County, Texas
                                                §
                  Appellee.                                     (TC# MA12-58900-J)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

order to suppress. We therefore reverse the order to suppress and remand the cause to the trial

court for further proceedings, in accordance with this Court’s opinion. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 25TH DAY OF NOVEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.